ORDER

PER CURIAM.
AND NOW, this 18th day of June, 2001, on certification by the Disciplinary Board that the respondent, DIANE S. TOS-TA, who was transferred to inactive status as a member of the Bar of the Commonwealth, pursuant to Pa.R.D.E. 219(k)(l) by Order of this Court dated August 17, 1998, has paid all expenses taxed pursuant to Pa.R.D.E. 208(g), and there being no other outstanding order of suspension or disbarment, DIANE S. TOSTA, is hereby reinstated to active status, effective immediately.